Exhibit 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (“First Amendment”) made effective as of
May 13, 2010, by and between Premier Exhibitions, Inc., a corporation organized
under the laws of the State of Florida and having a place of business at 3340
Peachtree Road NE, Suite 900, Atlanta, Georgia 30326 (“Premier” or “the
Company”) and Robert A. Brandon, a resident of the state of New York
(“Executive”).
WHEREAS, PREMIER and Executive are parties to an Employment Agreement dated
June 9, 2008 (the “Employment Agreement”); and
WHEREAS, PREMIER and Executive desire to modify certain provisions of the
Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Amendment and the Employment Agreement, the parties hereto
agree to modify the provisions as follows:

  1.  
Section 2(a) shall be amended such that the Executive shall now serve as the
Company’s General Counsel and Vice President-Business Affairs, with
responsibilities commensurate with those typically performed by an employee
serving in that position, and as may be reasonably assigned to the Executive.
The Executive shall report to the Company’s President and CEO, and shall perform
his duties and consult with outside counsel as is customary and consistent with
the Company’s past practices.
    2.  
Section 3(a) shall be amended such that the Company will pay the Executive an
annual base salary of two hundred and forty thousand dollars ($240,000) (the
“Base Salary”), effective as of October 23, 2009, and which shall be subject to
minimum 4% annual increases.
    3.  
Section 3(b) shall be amended such that the Executive shall be entitled to
receive quarterly, semi-annual or annual bonuses with a target of 25% of the
Base Salary based on the Executive’s performance.
    4.  
In addition to the Restricted Stock already granted to the Executive in Section
3(f) of the Employment Agreement, the Executive will be granted an additional
sixty thousand (60,000) shares of the common stock of Company, which shall be
restricted (the “Additional Shares”). The Additional Shares shall vest, subject
to the Executive’s continued employment with the Company through the applicable
vesting date, as follows: one-third on October 23, 2010; one-third on
October 23, 2011; and one-third on October 23, 2012. The vesting schedule of the
Additional Shares of restricted stock shall not be deemed to modify the Term of
the Employment Agreement and vesting of the Additional Shares of stock is
subject to continued employment with the Company either through extension of the
Term of the Employment Agreement or entry into a new agreement at the end of the
Term. However, if Executive is Terminated without Cause, as defined in Section
5(a) of the Employment Agreement then in addition to any Base Salary to which
the Executive is entitled through the end of the Term, (i) if Executive is
terminated before October 23, 2010, one-third of his Additional Shares of
restricted stock shall vest immediately; (ii) if Executive is terminated after
October 23, 2010, but before October 23, 2011, the one-third of his Additional
Shares that was scheduled to vest on October 23, 2011, shall vest immediately;
(iii) if Executive is terminated after October 23, 2011, but before October 23,
2012, the one-third of his Additional Shares that was scheduled to vest on
October 23, 2012 shall vest immediately.

 

 



--------------------------------------------------------------------------------



 



     
The Additional Shares shall be represented by a restricted stock agreement, the
terms of which shall be consistent with this subsection, and shall contain such
other terms as are consistent with the Company’s award of restricted stock to
other senior executives of the Company. Nothing herein shall be deemed to in any
way modify the terms of the grant or vesting of restricted stock under the
original Employment Agreement.
    5.  
All other provisions and conditions in the Employment Agreement, including the
term of the Agreement, will not be revised or modified by this Amendment, and
remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  PREMIER EXHIBITIONS, INC.   EXECUTIVE    
 
               
By:
  /s/ Christopher Davino   By:   /s/ Robert Brandon    
 
               
 
  Chris Davino, President and CEO       Robert A. Brandon    
 
                Date:  May 13, 2010   Date:  May 13, 2010    
 
               

 

 